09-0894-cv
Optimum Shipping & Trading S.A. v. Prestige Marine Services Pte. Limited

                               UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to summary orders
filed after January 1, 2007, is permitted and is governed by this court’s Local Rule 32.1 and
Federal Rule of Appellate Procedure 32.1. In a brief or other paper in which litigant cites a
summary order, in each paragraph in which a citation appears, at least one citation must either
be to the Federal Appendix or be accompanied by the notation: “(summary order).” A party
citing a summary order must serve a copy of that summary order together with the paper in
which the summary order is cited on any party not represented by counsel unless the summary
order is available in an electronic database which is publicly accessible without payment of fee
(such as the database available at http://www.ca2.uscourts.gov/). If no copy is served by
reason of the availability of the order on such a database, the citation must include reference to
that database and the docket number of the case in which the order was entered.
        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 1st day of December, two thousand nine.

Present:         JOSÉ A. CABRANES,
                 CHESTER J. STRAUB,
                 RICHARD C. WESLEY ,
                              Circuit Judges.
__________________________________________________

OPTIMUM SHIPPING & TRADING S.A.,

        Plaintiff-Appellant,

        v.                                                No. 09-0894-cv

PRESTIGE MARINE SERVICES PTE . LIMITED ,

        Defendant-Appellee.

_________________________________________________
FOR APPELLANT:                                             PETER J. GUTOWSKI (Manuel A. Molina,
                                                           Edward J. Carlson, on the brief), Freehill Hogan
                                                           & Mahar, LLP, New York, NY.


FOR APPELLEE:                                              ALAN HEBLACK , (Brian D. Starer, on the brief),
                                                           Squire, Sanders and Dempsey, L.L.P., New York,
                                                           NY.

       Appeal from the United States District Court for the Southern District of New York (Jed S.
Rakoff, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the order of the United States District Court for the Southern District of New York be
VACATED and REMANDED.

        Plaintiff Optimum Shipping & Trading S.A. appeals from a February 26, 2009 order of the
District Court. While this appeal was sub judice, we decided Shipping Corp. of India Ltd. v. Jaldhi Overseas Pte
Ltd., Nos. 08-3477-cv(L), 08-3758-cv(XAP), ___ F.3d ___, 2009 WL 3319675 (2d Cir. Oct. 16, 2009), in
which we overruled Winter Storm Shipping, Ltd. v. TPI, 310 F.3d 263 (2d Cir. 2002), and held that electronic
fund transfers being processed by intermediary banks are no longer subject to attachment under Rule B.
In another recent decision, Hawknet, Ltd. v. Overseas Shipping Agencies, No. 09-2128-cv, ___ F.3d ___, 2009
WL 3790654 (2d Cir. Nov. 13, 2009), we held that our decision in Shipping Corp. of India applies
retroactively. Accordingly, we VACATE the District Court’s order and REMAND the matter to the
District Court with instructions to enter an order to show cause why it should not dismiss the complaint
for lack of personal jurisdiction in light of these recent decisions.



                                                 For the Court
                                                 Catherine O’Hagan Wolfe, Clerk

                                                 By: ______________________




                                                       2